Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1    Claim 1 does not define how the "main TVSs" are connected in respect to the other components of the system. This feature is, however, essential for the invention. The lack of it renders the subject-matter of claim 1 unclear.

1.2    In lines 5-6 claim 1 is concerned with the feature that the system comprises "a plurality of parasitic inductances, each connected in series with a switching device".

A parasitic inductance is not deliberately connected in a circuit, it is just present there. Therefore, a doubt arises on the intended meaning of this feature rendering the subject-matter of the claim unclear.



1.4    Similarly, the feature in claim 1 that each local TVS is "connected in parallel with a series connection of a switching device of the plurality of switching devices and at least one parasitic inductor" is unclear and unsupported. The "local" TVSs 136 in Fig. 2 are simply connected in parallel to the switches 120.

Moreover, there are everywhere parasitic inductances in a MOS-transistor and in an electrical circuit as a whole. How should this feature, if the feature is interpreted in the sense of fig. 2 and the parasitic inductances 134, be recognized on an SSPC, when the parasitic inductances cannot be visually recognized?

1.5    Claim 1 further attempts to define the subject-matter in terms of the result to be achieved, cf. the feature "the plurality of TVSs ... are configured to dissipate energy stored within the at least one parasitic inductor of the plurality of parasitic inductances", which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.

1.6    The subject-matter of claim 1 is so unclear and unsupported, that it had to be interpreted in the sense of the description and the drawings in order a search to be performed. The embodiments disclosed in fig. 2 and 4 are regarded as closest to the wording of claim 1, in particular the parallel 

2    Same objections apply to the subject-matter of the independent method claim 15, which seems to correspond to the apparatus claim 1.

3    Claim 6 adds to the subject-matter of claim 1 the features that

-    a plurality of bias resistors are connected to each switching device, wherein

-    each local transient voltage suppressors is connected in series with a bias resistor of the plurality of bias resistors, to dissipate energy of the at least one parasitic inductor.

3.1 Even starting from the wording of the claim alone, these features are in

contradiction to the feature in claim 1, namely that the TVSs are connected in parallel to the switches. The term "bias resistor" implies biasing function of the resistor and biasing, for a switch, implies connection to the control electrode of the switch. If a TVS is connected in series with a bias resistor of a switch, this TVS cannot be connected "in parallel" to the switch. Parallel connection to a switch means for the skilled person between the two conducting electrodes, not to the control electrode.

3.2    This interpretation of the terminology in claim 5 is confirmed by the embodiments in the application according to fig. 3 (and fig.5) and the corresponding description. There, the TVSs are 

3.3    Claim 6 furthermore also attempts to define the subject-matter in terms of the result to be achieved, of. "to dissipate energy of the at least one parasitic inductor".

3.4    Hence, the subject-matter of claim 6 is unclear and in contradiction to claim 1, to which claim 6 is referred. For the purposes of the further analysis of the application claim 6 has been interpreted in the sense of fig. 3 and the corresponding description, as well as in the sense of claim 7, namely that the TVSs are not connected in parallel to the switches, but are connected in series with a bias resistor, the series connection of TVS and bias resistor being connected between the drain of a corresponding MOSFET switch and its gate.

3.5    As the interpreted features of claim 6 are not combinable with the features of claim 1, claim 6 is regarded as an independent claim.

4    The same objections as for claim 6 in relation to claim 1 apply for claim 13 in relation to claim 8.

5    Most of the other claims are lacking clarity as well.

5.1    The "flywheel diode" in claim 2 is defined by its function (of. "to recirculate load current"), not by features of the claimed system, e.g. how the diode is to be connected in the system.



5.3    Claim 3 further is concerned with "the pair of main transient voltage suppressors", wherein the preceding claims do not define "a pair".

5.4    The expression in claim 4, namely "a TVS includes a breakdown voltage", also does not have a recognized technical meaning. It is further not clear which this "combined clamp voltage" should be.

5.5    The features added by claim 5 are also unclear - it seems that these features are already present in claim 1 - or is it an attempt to redefine the features in claim 1 .

5.6 In claim 11 it is not clear which "transient voltage suppressor(s)" are meant here - the main ones, the local, or all of them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP 2978005A1 (Alstom Technology).


- a plurality of switching devices (cf. "CEL1") connected in parallel for performing switching;

-    a main transient voltage suppressor (of. "B3") configured to perform voltage clamping; and

-    a plurality of local transient voltage suppressors (of. "3" in fig. 1B), each connected in parallel with a switching device of the plurality of switching devices and, implicitly, to the local parasitic inductances in series with the corresponding switching device, e.g. the inductances in the S and D terminals of the IGBT switches 1.

It is just implicit that when a local TSV is activated, it will dissipate the power stored in any parasitic inductance present in series with the switching device and between the terminals of the TVS.
   The same reasoning applies, mutatis mutandis, to the subject-matter of the corresponding independent claim 15, which therefore is also considered not new.
               The subject-matter of claim 8 differs from the subject-matter of claim 1 only in that the SSPC is to be used in an AC system. The SSPC in Alstom is suitable for disconnecting AC current as well (cf. par. [0002]), thus the subject-matter of independent claim 8 is not new.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2978005A1(Alstom) in view of WO 2015/124884A1 (GE Aviat).
Alstom teaches a direct current solid state power controller system (cf. the abstract and the figures, as well as par. [0002]) comprising:

- a plurality of switching devices (cf. "CEL1") connected in parallel for performing switching;

-    a main transient voltage suppressor (of. "B3") configured to perform voltage clamping; and

-    a plurality of local transient voltage suppressors (of. "3" in fig. 1B), each connected in parallel with a switching device of the plurality of switching devices and, implicitly, to the local parasitic inductances in series with the corresponding switching device, e.g. the inductances in the S and D terminals of the IGBT switches 1.
The device taught by Alstom differs from the claims by not being said to have a flywheel diode to recirculate load current to the load.

It would have been obvious to one of ordinary skill to combine the GE flywheel diode into the power controller of Alstrom to meet the claims because both teachings relate to current flow events during power switching, with GE teaching a well known method of improving the efficiency of energy use during the switching event.
Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-7 and 10-14 add additional features, such as the use of TVS inductors of claim 3, that have not been taught or been fairly suggested by the prior art of record.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SWJackson
January 14, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836